UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-6855


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

BERTINA MACKLIN,

                  Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (3:02-cr-00094-RLW-1; 3:05-cv-00193-RLW)


Submitted:    February 17, 2009             Decided:   March 6, 2009


Before SHEDD and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Bertina Macklin,     Appellant Pro Se.    Sara Elizabeth Chase,
Assistant United      States Attorney, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Bertina Macklin seeks to appeal the district court’s

order denying relief on her 28 U.S.C. § 2255 (2000) motion.                          The

order is not appealable unless a circuit justice or judge issues

a certificate of appealability.                28 U.S.C. § 2253(c)(1) (2000).

A    certificate       of    appealability       will    not     issue     absent     “a

substantial showing of the denial of a constitutional right.”

28   U.S.C.     § 2253(c)(2)       (2000).        A    prisoner      satisfies      this

standard   by    demonstrating          that   reasonable      jurists     would    find

that any assessment of the constitutional claims by the district

court is debatable or wrong and that any dispositive procedural

ruling by the district court is likewise debatable.                         Miller-El

v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel,

529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683-84

(4th Cir. 2001).            We have independently reviewed the record and

conclude      that    Macklin     has    not    made    the    requisite     showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.          We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   the    court       and   argument     would    not    aid   the   decisional

process.

                                                                            DISMISSED




                                           2